755 N.W.2d 659 (2008)
Jamal SAFIEDINE, Plaintiff, and
JSC Corporation, MTK Family Investment and MTK Family Investment, LLC, Plaintiffs-Appellants,
v.
CITY OF FERNDALE, Defendant-Appellee.
Docket No. 136406. COA No. 272518.
Supreme Court of Michigan.
September 24, 2008.
On order of the Court, the application for leave to appeal the April 1, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM the judgment of the Court of Appeals in part, but VACATE, as dicta, the holding that "the [Elliott-Larsen civil rights act, MCL 37.2101 et seq.,] substantive antidiscrimination provisions that grant rights and protections apply only to natural, not juridical, persons." Safiedine v. City of Ferndale, 278 Mich.App 476, 481, 753 N.W.2d 260 (2008). The only issue before the court was whether juridical persons could state a cognizable claim for a violation of MCL 37.2302. The court correctly held that the corporate plaintiffs, as juridical persons, could not state a claim for a violation of § 302 because that section only protects "an individual." However, whether other provisions of the civil rights act permit such claims was not before the court. Compare MCL 37.2302 (prohibiting conduct against an "individual") with MCL 37.2502(1)(a) (prohibiting conduct against "a person") and MCL 37.2504(2) (same) and with MCL 37.2103(g) (defining a "person" as a "corporation").
*660 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.